EXHIBIT (16) POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Limited Duration Income Fund, a Massachusetts business trust, do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma or Barbara E. Campbell, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements on Form N-14 and any and all amendments to such Registration Statements filed by Eaton Vance Limited Duration Income Fund with the Securities and Exchange Commission in respect of any class of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Payson F. Swaffield President and Principal June 15, 2009 Payson F. Swaffield Executive Officer /s/ Barbara E. Campbell Treasurer and Principal Financial June 15, 2009 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee June 15, 2009 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee June 15, 2009 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee June 15, 2009 Allen R. Freedman /s/ William H. Park Trustee June 15, 2009 William H. Park /s/ Ronald A. Pearlman Trustee June 15, 2009 Ronald A. Pearlman /s/ Helen Frame Peters Trustee June 15, 2009 Helen Frame Peters /s/ Heidi L. Steiger Trustee June 15, 2009 Heidi L. Steiger /s/ Lynn A. Stout Trustee June 15, 2009 Lynn A. Stout /s/ Ralph F. Verni Trustee June 15, 2009 Ralph F. Verni
